DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 90-98 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected  group 2 invention there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on  02/17/2021.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21,22, 24, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over  US publication  US2012/0032600 A1 by Edwards et al (Edwards). 
Referring to the claim 1 Edwards teaches,  A system (Fig 2 item 10 LED based white light emitting device), comprising: 
a first ( Fig 2 item 16 first LED paragraph [0029]) light emitting diode (LED) configured to output first light having a first color shift at a number of operating hours (See abstract where Edwards where LED 16 is blue light emitting and changes its color and changes emission after certain time period); and 
a second LED( Fig 2 item 18 Second LED paragraph [0029]) configured to output second light having a second color shift at said number of operating hours, the second color shift being different from the first color shift, (See abstract where Edwards where LED 16 is blue light emitting and changes its color and changes emission after certain time period);

    PNG
    media_image1.png
    550
    530
    media_image1.png
    Greyscale

But Edwards do not explicitly teaches wherein the first and second LEDs are selected during assembly of the system based on the first and second color shifts to 
However, in another embodiment Edwards teaches that the intensity over a time period is measure and adjust the light intensity accordingly by adjusting the product package accordingly  (see paragraphs [0017]-[0019] and paragraph [0036], [0043] and [0044])
Hence it is obvious to a person with ordinary skill in the art before the effective filing date of the instant application to combine the different embodiment teachings based on the measurements of color intensity shifts from the measurements over a period of time as suggested by Edwards and adjust the combination of color shifts of the first and second LEDs accordingly the combined color shift adjustment in order to increase the life of the LEDs and maintain the system at a  color ratio stays the same at all color output levels. (See paragraph [0043]) 

Referring to the claim 22  Modified reference of Edwards teaches the system of claim 21, Edwards do not explicitly teaches that wherein the combined color shift continues to be less than the smaller of the first and second color shifts for a range of operating hours extending beyond said number of operating hours. 
However, Edwards teaches that the controller is configured to control the LEDs such that the contributions of light of the first and second LEDs such that the colors in the emission product or light package due to differential ageing of the LEDs and due to the changes in the emission characteristic of the LEDs (See abstract claim 1 and paragraphs [0016] and [0017]).
(See paragraph [0021]).

Referring to the claim 24  Modified reference of Edwards teaches the system of claim 21, Edwards further teaches wherein the first and second LEDs are selected during assembly of the system additionally based on intended operating conditions of the system  (See paragraphs [0033] and [0048]  where Edward teaches operating the system at various operating conditions and also see claims 5-7 for intended operating conditions).


Referring to the claim 27  Modified reference of Edwards teaches the system of claim 21, Edward further teaches wherein the system is a bulb comprising the first and second LEDs (Fig 2 item 16 and 18 comprises the lighting system, abstract, paragraphs [0028] [0029] from which the system can be regarded  as a lighting bulb).

Referring to the claim 28  Modified reference of Edwards teaches the system of claim 21, wherein the system is a luminaire comprising the first and second LEDs. (Fig 2 item 16 and 18 comprises the lighting system, abstract, paragraphs [0028] [0029] from which it is regarded as a white light illuminating system).

Referring to the claim 29  Modified reference of Edwards teaches the system of claim 21, Edward further teaches comprising multiple bulbs and/or luminaires which include the first and second LEDs. (See paragraph [0048] ).

Referring to the claim 30  Modified reference of Edwards teaches the system of claim 21, Edward further teaches wherein at least one of the first and second LEDs is a phosphor-containing white LED (See paragraphs [0021] and [0029]).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards modified reference as applied to claims 21 or 24 above, and further in view of  publication US2014/0225529 A1 by Beczkowski.  

Referring to the claim 25  Modified reference of Edwards teaches the system of claim 24, but silent on wherein the intended operating conditions of the system include cumulative weighted dimming levels of the first and second LEDs.
However Beczkowski teaches a hybrid dimming model based on current and thermal characteristics of LEDs  (see paragraphs [0038] and [0039]).  
Hence, it would have been obvious to a person with ordinary skill in the art before the filing date of the instant application to combine the teachings of Beczkowski dimming model with Edwards Two LED system and use the cumulative weighted dimming levels in order to control precisely the intended operating conditions for calculating the measurement errors (See paragraph [0040] of Beczkowski).

Referring to the claim 26  Modified reference of Edwards teaches the system of claim 21,  but silent on wherein the first and second color shifts are expressed in a two-dimensional vector space. 
However Beczkowski teaches a hybrid dimming model in which a polynomial vector function. (See paragraphs [0038] and [0039]).  
Hence, it would have been obvious to a person with ordinary skill in the art before the filing date of the instant application to combine the teachings of Beczkowski dimming model with Edwards Two LED system and  use two dimensional vector space function for calculating the measurement errors for two LED system(See paragraph [0040] of Beczkowski).

Allowable Subject Matter

Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable subject matter: Referring to the claim 23 the closest prior art of record fails to teach or reasonably suggest that the system of claim 22, wherein said number of operating hours is 8000 hours and said range of operating hours is 50000.  Hence claim 23 is allowable subject matter and objected for being dependent on a rejected claim.


Conclusion

Claims 21, 22 and 24-30 are rejected
Claim 23 objected
Claims 90-98 are withdrawn by applicant.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 
Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        3/26/2021